Citation Nr: 1007448	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

2.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1954 to July 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the Veteran's claims for service 
connection for peripheral vascular disease of the right and 
left lower extremities.   During the pendency of this appeal, 
jurisdiction of these claims was transferred to the RO in St. 
Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claims for 
service connection for peripheral vascular disease of both 
the right and left lower extremities, the Board finds that 
additional development of the evidence is required.

First, in his claim of August 2006, the Veteran stated that 
he was seen at the "VA medical at FT Pierce" in the year 
prior to making his claims for service connection.  Later, in 
his notice of disagreement (NOD) the Veteran indicated that 
he was treated at the "Fort Pierce, VA Medical Center."  In 
his August 2006 NOD, the Veteran requested that the AOJ 
obtain treatment records from this facility.  A review of VA 
medical centers reveals that there is, in fact, a VA Medical 
Center (VAMC) named the Fort Pierce CBOC.  There is no 
evidence in the file that the AOJ has made any attempt to 
contact the Fort Pierce VAMC.  

The VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The VA will end its efforts to obtain records from a 
Federal department or agency only if the VA concludes that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2009).  Examples of such a case include when the Federal 
department or agency advises the VA that the requested 
records "do not exist" or the "custodian does not have 
them."  Id. 

As indicated above, the only currently operating VAMC which 
matches the Veteran's description is the VAMC designated as 
the Fort Pierce CBOC, which is currently located at: 727 
North US 1, Ft. Pierce, FL 34950.  The AOJ must make an 
attempt to obtain any records of treatment for the Veteran's 
lower extremity vascular disease from the VA facility which 
he has identified, if such records currently exist.  If the 
AOJ concludes that such records do not exist or cannot be 
obtained, such attempt must be documented in the claims file.

Second, the Board finds that additional development of the 
evidence is required in the form of a VA etiological 
examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is evidence 
of a current disability and evidence connecting that current 
disability to the Veteran's active service, but insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).

The Veteran contends his current peripheral vascular disease 
of the right and left lower extremities are attributable to 
exposure to cold which he experienced while serving in 
Bangor, Maine.  See the Veteran's claim of August 2006.  The 
Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as Airman Basic, and indicates that he 
performed at least part of his service at Dow Air Force Base, 
in Maine.  The Board notes that the AOJ has made a number of 
attempts to retrieve records of the Veteran's service.  See 
the AOJ's records requests from September 2006, August 2007.  
However, the National Personnel Records Center (NPRC) has 
indicated that the Veteran's records are unavailable, and has 
not been able to locate other records.  See the NPRC 
responses of September 2006 and September 2007.  The only 
evidence during service which the AOJ has been able to obtain 
is a security classification report dated in October 1956, 
indicating that the Veteran was stationed at Dow Air Force 
Base at that time.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that the VA has a heightened duty to 
assist a claimant in developing his claim when the Veteran's 
service treatment records (STRs) are not available for any 
reason, including because they were destroyed in the fire at 
the NPRC in the early 1970s.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Post-service, the first medical record which indicates a 
diagnosis of peripheral vascular disease of the right and 
left lower extremities dates from July 1989.  The Veteran, 
and his spouse, have both indicated that they believe that 
his current peripheral vascular disease of the right and left 
lower extremities is due to exposure to cold while serving in 
Maine.  See the Veteran's August 2006 claim, and the 
Veteran's spouse's statement dated in May 2007.  There is no 
evidence presented that the Veteran or his spouse have the 
requisite training or experience necessary to render either 
of them competent to make such a determination.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore, there is evidence of peripheral 
vascular disease of the right and left lower extremities, but 
insufficient evidence for the Board to conclude that the 
Veteran's vascular disease is connected to his military 
service.

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  Therefore, based on the 
evidence of record and the Court's decision in McLendon, as 
well as the heightened duty which is required when the VA is 
unable to obtain a Veteran's STRs, a VA medical examination 
and opinion are needed to determine whether the Veteran's 
current peripheral vascular disease of the right and left 
lower extremities may be connected to his military service, 
and in particular to his alleged in-service exposure to cold.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his peropheral 
vascular disease since his release from 
service to the present.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, the AOJ should obtain any 
treatment records from the Fort Pierce 
VA Medical Center.  If the records are 
not available or do not exist, a reply 
to that effect is required and must be 
associated with the claims folder.

2.	Then, arrange for the Veteran to undergo 
a VA medical examination to determine 
whether his peripheral vascular disease 
of the right and left lower extremities 
is related to his active service.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse consequences 
on this claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent history.  The 
examiner must make clear in the report 
that such a review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's current 
peripheral vascular disease of the right 
and left lower extremities are the result 
of his military service - and, in 
particular, due to any exposure to cold 
which he may have experienced during 
service.  Finally, the examiner should 
comment on the likelihood that the 
Veteran's current disorders are due to 
post-service intercurrent causes, wholly 
unrelated to his military service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the claims for service 
connection for peripheral vascular 
disease of the right and left lower 
extremities in light of any additional 
evidence obtained since the December 2007 
supplemental statement of the case 
(SSOC).  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


